Citation Nr: 1034154	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for deep venous thrombosis and 
infection, due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to 
August 1965.  He also performed active duty for training and 
inactive duty training at various dates.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the Veteran's November 2003 claim for service connection 
for deep venous thrombosis and infection.

In February 2006, the Veteran testified before a Veterans Law 
Judge who is no longer employed at the Board during a hearing 
(Travel Board hearing) held at the RO.  In May 2009, the Veteran 
testified during a second Travel Board hearing before the 
undersigned Veterans Law Judge.

The Board notes that additional documents were submitted after 
the issuance of the July 2008 supplemental statement of the case.  
The submission of such evidence was accompanied by a waiver of RO 
consideration dated May 2009.  38 C.F.R. § 20.1304(c) (2009).

The Board remanded this case for further development in October 
2006, and again in January 2009.  In an August 2009 decision, the 
Board denied the Veteran's claim for entitlement to service 
connection for deep venous thrombosis and infection, due to 
diabetes mellitus.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2010, the Secretary of Veterans Affairs and the Veteran, 
through his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in April 2010.  The case has now 
been returned to the Board for further appellate consideration.

The Joint Motion referenced above requires that the Board take 
three actions.  First, the Board must provide an evaluation as to 
the probative value of the VA examiner's report.  See Joint 
Motion for Remand of April 2010 at pp. 2-3.  Second, the Board is 
required to provide discussion in its analysis as to the July 
2003 and January 2005 statements by the Veteran's private 
physician, L. Grace, M.D.  See Joint Motion for Remand of April 
2010 at p. 2.  Third, the Board is directed to provide an 
analysis of whether it complied with its duties under 38 C.F.R. 
§ 3.103(c).  These matters are discussed in the Reasons and 
Bases, infra.


FINDING OF FACT

Deep venous thrombosis and infection are not shown to be related 
to the Veteran's military service or to any incident therein, or 
to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's claimed deep venous thrombosis and infection are 
not due to or aggravated by his service-connected diabetes 
mellitus; nor were they incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated March 2004, November 2006, January 2007, and May 
2007, provided to the Veteran before the June 2004 rating 
decision, and the July 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in November 2006.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
November 2006, the RO readjudicated the claim in a supplemental 
statement of the case in July 2008.  Thus, the timing defect in 
the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2006, 
instructed the AOJ to provide the Veteran with notice consistent 
with Dingess, 19 Vet. App. 473 (2006); provide the Veteran with a 
VA Compensation and Pension (C&P) examination; and, if its 
determination remained unfavorable to the Veteran, issue a new 
supplemental statement of the case.  In January 2009, the Board 
instructed the AOJ to schedule a Travel Board hearing at the RO 
because the Veterans Law Judge presiding at the February 2006 
hearing was no longer employed by the Board, and the Veteran 
requested a new hearing.  The Board finds that the AOJ has 
complied with those instructions.  It provided the Veteran with 
notice consistent with Dingess in November 2006; provided the 
Veteran with VA C&P examinations in February 2007 and June 2008; 
and issued a new supplemental statement of the case in July 2008.  
The Veteran, accompanied by his accredited representative, 
presented testimony a second Travel Board hearing in May 2009.  

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, to Include 
on a Secondary Basis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the claimed disability with the service-
connected disability).  In short, in order to establish 
entitlement to service connection on this secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

Analysis: Service Connection for Deep Venous Thrombosis and 
Infection, due to Diabetes Mellitus

The Veteran contends in his July 2005 substantive appeal that his 
deep vein thrombosis with infection is secondary to his service-
connected diabetes mellitus, type 2.  He further alleged that 
"My doctor stated to me that [the deep vein thrombosis with 
infection] was most likely caused by my service connected 
disabilities."

At his February 2006 Board hearing, the Veteran asserted that he 
was first tentatively diagnosed with deep vein thrombosis in 
March 2003, and the diagnosis was subsequently confirmed in April 
2003.  Id. at p. 5.  The Veteran reported that both his surgeon 
and his primary care physician told him that he developed his 
deep venous thrombosis and infection as a result of his service-
connected diabetes.  Id.

At his May 2009 Board hearing, the Veteran reported that he has 
had two instances of deep vein thrombosis-one in each leg-and 
emergency surgery for an infection in which doctors drained 32 
ounces of blood and pus out of his leg.  Id. at p. 6.  The 
Veteran stated that while he does not have an active deep vein 
thrombosis or infection, he continues to take medication to 
prevent their recurrence.  Id. at pp. 6-7.  The Veteran also 
reported that his operating physician, "Dr. Lemmenon, Lemenox 
(phonetic) or...some name like that," related his deep vein 
thrombosis to his service-connected diabetes mellitus.  Id. at p. 
7.

The Veteran's service treatment records show no evidence of 
complaints, diagnoses, or treatment of deep venous thrombosis or 
any infection associated therewith in service.  A clinician found 
that the Veteran's vascular system was normal on clinical 
evaluation at examinations dated December 1959, September 1960, 
September 1961, and August 1965.

The Veteran's post-service records include multiple diagnoses of 
deep venous thrombosis, and a history thereof, since 2003.  In 
July 2003, the Veteran's private physician, L. Grace, M.d., noted 
that she had been treating the Veteran as a patient for many 
years, and reported that in March 2003 the Veteran developed left 
calf cellulitis associated with deep venous thrombosis.  The Dr. 
Grace stated, "His cellulitis was most likely correlated with 
his diabetes mellitus type II."  The doctor also reported, "In 
addition to the cellulitis, he had developed an abscess which 
required surgical drainage.  Again, this is associated with his 
diabetes as well."

Dr. Grace noted in January 2005 that "In March 2003, [the 
Veteran] developed cellulitis and an abscess of the same lower 
extremity with the DVT [deep venous thrombosis].  It is highly 
probably that the cellulitis and subsequent severity of the 
abscess were, at least in part, related to the diabetes 
mellitus."

Additionally, in an October 2004 private treatment record, a 
clinician diagnosed the Veteran with acute DVT in his right post-
tibial vein, and listed diabetes mellitus and hypertension under 
the category, "Important Associated Medical Conditions or Risk 
Factors for Surgery."

VA provided the Veteran with a C&P examination of his DVT and 
infection in February 2007.  The VA examiner reviewed the claims 
file.  The examiner diagnosed the Veteran as being status-post 
(S/P) DVT on two prior occasions (x2), and noted that he was 
currently on anticoagulation medications.  The VA examiner opined 
that "It is not likely that the Veteran's thyroid condition is 
related to his diabetes mellitus.  They are unrelated."

VA provided the Veteran with a second C&P examination of his DVT 
and infection in June 2008.  The VA examiner reviewed the claims 
file.  The examiner noted that the Veteran had a history of DVT 
of the left leg in 2003, and of the right leg in 2004.  He 
further noted that the Veteran continues to take anticoagulant 
medication.  The VA examiner opined that "The Veteran's Deep 
Vein Thrombosis was not caused by or a result of the Veteran's 
service-connected Diabetes Mellitus."  The VA examiner cited his 
research in Harrison's Medical Reference, in addition to his 
examination of the Veteran, in support of his etiological 
opinion.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA examiner provided an 
etiological opinion that the Veteran's deep vein thrombosis was 
not caused by or a result of the Veteran's service-connected 
diabetes mellitus.  The VA examiner based his medical opinion on 
a review of the Veteran's service and post-service treatment 
records, and on a review of relevant medical literature.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Consequently, his reports are deemed 
adequate.

The Board further finds that the VA examiner's medical opinions 
are credible, based on their internal consistency and the VA 
examiner's duty to offer truthful opinions.  Consequently, the 
Board assigns considerable probative value to the VA examiner's 
February 2007 and June 2008 etiological opinions.  The Board 
notes that this determination responds to the Court's instruction 
to provide an evaluation as to the probative value of the VA 
examiner's report.  See Joint Motion for Remand of April 2010 at 
pp. 2-3.

The Court's April 2010 remand also requires that the Board 
provide discussion in its analysis as to Dr. Grace's July 2003 
and January 2005 statements.  See Joint Motion for Remand of 
April 2010 at p. 2.  The Board finds that, with respect to the 
Veteran's claimed deep venous thrombosis and infection, Dr. 
Grace's statements are of little probative value because they 
discuss association rather than causation or aggravation, and, 
even then, they do not directly associate the Veteran's DVT with 
his service-connected diabetes mellitus.  The Board finds that 
association, standing alone, is insufficient to constitute a 
nexus opinion in a claim for service connection on either a 
direct or secondary basis; for example, 38 C.F.R. 
§ 3.159(c)(4)(C) provides that where the information and evidence 
of record "[i]ndicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service or with another service-connected disability," and 
other conditions are met, a VA medical examination-rather than a 
grant of service connection-is warranted.  [Italics added.]  VA 
regulations also provide that for direct or presumptive service 
connection, a disability must be the result of "inception or 
aggravation during service or through the application of 
statutory presumptions."  38 C.F.R. § 3.303(a).  Likewise, VA 
regulations provide that for secondary service connection, a 
disability must be "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310.  The 
Board declines to introduce a new regulatory scheme by 
substituting "association" for the current standards for 
service connection, especially where, as here, the regulations 
assign a specific and separate value to that term.  The broader 
meaning in a medical context of "association" than 
"inception," "aggravation,"and "due to or the result of" 
provides one possible reason for the applicable regulatory 
terminology described above.

Furthermore, the Board assigns greater probative weight to the VA 
examiner's etiological opinion because it directly addresses the 
question of whether the Veteran's DVT and infection were "caused 
by or a result of the Veteran's service-connected Diabetes 
Mellitus," while Dr. Grace's opinion was limited to indirect 
association.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater 
probative weight to one opinion over another, provided that a 
rational basis is given); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in the 
opinions, and whether and to what extent the clinicians reviewed 
the Veteran's prior clinical records and other evidence.)

Similarly, the Board finds that the notation in the October 2004 
private treatment record described above is of less probative 
value with respect to etiology than the VA examiner's opinion, 
both because it is limited to association rather than causation 
or aggravation, and because it also encompasses risk factors for 
surgery.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999).

The Court's April 2010 remand also requires that the Board 
provide an analysis of whether it complied with its duties under 
38 C.F.R. § 3.103(c), in light of the fact that "it does not 
appear that Appellant was informed at the hearing that he should 
submit relevant medical evidence as to [an alleged verbal private 
medical opinion etiologically linking his DVT to his service-
connected diabetes mellitus]."  See Joint Motion for Remand of 
April 2010 at p. 3.

As an initial matter, the Board notes that the Veteran is not 
competent to provide a medical opinion relating his DVT and 
infection to service, or to his service-connected disabilities.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(1); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)

Furthermore, the Board finds that the Veteran's own statements 
that one or more clinicians related his DVT and infection to his 
service-connected diabetes mellitus are insufficient to support a 
grant of service connection.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (a layperson's account of what a clinician purportedly 
said regarding the etiology of his claimed conditions is too 
attenuated to constitute "medical" evidence.)

The Board finds that 38 C.F.R. § 3.103(c) does not require that 
the Board specifically list every piece of medical evidence which 
could be relevant to the Veteran's claim at its hearings.  
Moreover, even if the Court interprets the Board's duty as found 
in 38 C.F.R. § 3.103(c) as requiring that the Board notify the 
Veteran to submit specific pieces of evidence at the Board 
hearing, the absence of such notification in this case is 
harmless error, because the Veteran already had constructive 
knowledge of his responsibility to submit this evidence, and, as 
such, was not prejudiced thereby.  VA had already requested that 
the Veteran submit evidence from private doctors and hospitals on 
four separate occasions: in March 2004, November 2006, January 
2007, and May 2007.  Furthermore, even if the Board erred, the 
Court itself specifically explained the relevance of written 
documentation of this alleged verbal etiological medical evidence 
in its April 2010 grant of the Joint Motion for Remand, but, even 
with knowledge of its relevance and significance, the Veteran has 
not sent VA any written evidence thereof.  Finally, the Board 
notes that, in May 2007, VA requested the records from Dr. 
Laimins (a reasonable interpretation of the names suggested by 
the Veteran at p. 7 of his May 2009 Board hearing) at Kaiser 
Permanente, and the Veteran's records from that provider contain 
no written evidence of a nexus between his DVT and infection and 
his service-connected diabetes mellitus.

The Board notes that, in an August 2008 letter to VA, the Veteran 
asserted that "copies of mil[itary] medical records provided to 
me via the VA appear to have been edited to remove evidence that 
was there previously."  The Board is not aware of any editing of 
the Veteran's service treatment records.  Moreover, principles of 
administrative regularity dictate a presumption that Government 
officials have properly fulfilled their official duties.  Saylock 
v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  
Therefore, no further development is required in light of this 
contention.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with 
DVT or an associated infection during service.  Additionally, 
service connection cannot be granted on the basis of continuity 
of symptomatology, because the Veteran was not treated for DVT or 
an associated infection for many years following service.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's DVT and infection; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for deep venous thrombosis and infection, to 
include as secondary to diabetes mellitus, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


